Case 1:11-cr-00755-JFK Document 446 Filed 09/15/20 Page 1 of 1

 

Ut SDC SDNY

EMT

tas ad

 

Aa wider eis er Ney

 

 

 

Ser tent

 

 

 

UNITED STATES DISTRICT COURT EE PCTR« INECALEY FELED GT
SOUTHERN DISTRICT OF NEW YORK ; BOC #
ee F mee fh oO My
UNITED STATES OF AMERICA, : ; DATE Fr! 2 » a OEE
. No. 11 Cr. “755 (JFK)
-against-

JOVANNY RODRIGUEZ, ORDER

Defendant. :
eee ee EE EE EEE EE EE ee xX

JOHN F. KEENAN, United States District Judge:

On August 27, 2020, Defendant Jovanny Rodriguez filed a
motion requesting appointment of counsel to help him prepare a
habeas petition pursuant to 28 U.S.C. § 2255. (ECF No. 445.)
The request for appointment of counsel is DENIED.

Contrary to Rodriguez’s assertion that he has a “limited
ability to best understand and write [E]nglish,” Rodriguez has
filed no less than six comprehensive post-judgment pro se
motions or letters, (ECF Nos. 352, 357, 392, 409, 436, 437),
including a 16-page motion for relief pending appeal, (ECF No.
392), and six-page notice of interlocutory appeal, (ECF No.
409), all of which demonstrate Rodriguez’s English language
proficiency and his familiarity with the legal system and its
procedures.

The Court will mail a copy of this Order to Rodriguez

 

today.
SO ORDERED.
O gh 4 _ a
Dated: New York, New York ata = Keeton)
September \5, 2020 ~/ John F. Keenan

United States District Judge
